DETAILED ACTION

Election/Restrictions
Applicants’ election of Species A in the reply filed on July 22, 2022 is acknowledged. This election is made without traverse.
The claims associated with Species A, are: Claims 1-12.
Claims 1-15 are pending in the application. Claims 13-15 are withdrawn from consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on July 22, 2022 for application number 16/626,633. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner surface, ridges and a second set of magnets” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okruzhko et al. (SU 1388573 A1), hereinafter “Okruzhko”.
Regarding claim 1, Okruzhko discloses an apparatus for efficiently burning hydrocarbons comprising: a housing (8) having a first opening (6) for receiving a fuel (page 3, lines 1-10 after the header: “Claims SU1388573”), a second opening (7) for expelling the fuel (page 3, lines 1-10 after the header: “Claims SU1388573”), and a tubular passageway (2) extending between the first opening (6) and the second opening (7), the tubular passageway (2) including a central region (in the radial center of element 2) and an outer region surrounding the central region (in the radial center of element 2); a plurality of magnets (5) disposed within the passageway (2), each of the magnets (5) having one of a spherical or an ovoid shape (page 3, lines 1-10 after the header: “Claims SU1388573”), wherein the plurality of magnets (5) define void spaces (space between elements 5) for passing the fuel such that a central flow rate of the fuel in the central region (in the radial center of element 2) of the passageway (2) is equivalent to the an outer flow rate of the fuel in an outer region of the passageway (2).
Regarding claim 2, Okruzhko discloses the apparatus of claim 1, wherein the plurality of magnets (5) are positioned such that all of the fuel within the passageway (2) is within 2 mm of at least one of the plurality of magnets (page 3, lines 11-26 after the header: “Claims SU1388573”).
Regarding claim 4, Okruzhko discloses the apparatus of claim 1, the central flow rate is uniform over a cross-sectional area of the passageway (2) through void spaces (space between elements 5) defined by the plurality of magnets (5) in at least the central region (in the radial center of element 2) of the passageway (2).
Regarding claim 5, Okruzhko discloses the apparatus of claim 1, wherein the plurality of magnets (5) are free floating within the passageway (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okruzhko.
Regarding claim 3, Okruzhko discloses the apparatus of claim 1, wherein the tubular passageway (2) includes an inner surface with ridges that create turbulent fuel flow in the outer region while laminar fuel flow is maintained in the central region (in the radial center of element 2).
Okruzhko fails to disclose that the passage includes a cylindrical tube.
However, it would have been an obvious matter of design choice to have modified Okruzhko by incorporating a cylindrical shaped passageway, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 10, Okruzhko discloses the apparatus of claim 1.
Okruzhko fails to disclose that the passageway has a substantially de Laval shape.
However, it would have been an obvious matter of design choice to have modified Okruzhko by incorporating a de Laval shaped passageway, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 6-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747